Citation Nr: 1809846	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  12-21 063A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to service connection for a right knee disability.

2. Entitlement to service connection for a left knee disability.

3. Entitlement to service connection for sleep apnea, to include as secondary to service-connected hypertension.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1977 to October 1980 with additional service in the Reserves.  These matters are before the Board of Veterans' Appeals (Board) on appeal from March 2010 and March 2014 rating decisions by the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO).  The March 2010 rating decision found new and material evidence had not been received to reopen a claim of service connection for a bilateral knee disability.  The March 2014 rating decision, in pertinent part, denied service connection for sleep apnea.  In May 2015, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the record.  In January 2016, the Board reopened the claims of service connection for left and right knee disabilities and (on de novo review) remanded those matters and the claim of service connection for sleep apnea for additional development.  [The January 2016 Board decision also remanded claims of service connection for a right foot disability, left foot disability, and a variously diagnosed psychiatric disability.  A March 2016 rating decision granted service connection for such disabilities, and those matters are no longer before the Board.]

The matters of service connection for left and right knee disabilities are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


FINDING OF FACT

The Veteran's sleep apnea was not manifested in service, and the preponderance of the evidence is against a finding that such disability is etiologically related to his service or was caused or aggravated by a service-connected hypertension.
CONCLUSION OF LAW

Service connection for sleep apnea is not warranted.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  VA's duty to notify was satisfied by correspondence in November 2013.  

In a January 2018 appellate brief, the Veteran's representative appears to contend that a March 2016 VA examiner's opinion regarding the etiology of the Veteran's sleep apnea is inadequate because the examiner failed to properly consider the Veteran's statements.  However, as will be further explained below, the March 2016 VA examiner explicitly considered his statements regarding the onset and etiology of the claimed sleep apnea.  The examiner interviewed the Veteran, reviewed medical records, and provided rationale for his opinions.  Accordingly, the Board finds that the examination report is in fact adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran and his representative have not raised any other issues regarding VA's duties to notify and assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Factual Background

The Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim. 

In December 1978, the Veteran complained of difficulty sleeping at night due to cough and cold symptoms.  A July 1980 separation examination report is silent regarding sleep apnea.  January 1983 and March 1988 Army Reserve examination reports were silent for sleep apnea.  In January 1983 and March 1988 reports of medical history, he checked the appropriate boxes to indicate he did not have frequent trouble sleeping.

A February 2001 VA treatment record notes the Veteran reported he only slept about four hours a night.  In June 2001, generalized musculoskeletal pain with extremely poor sleep and depression was assessed.  A July 2001 mental health intake evaluation report notes he reported sleep difficulties that had lasted two to three years.  A November 2001 sleep study report notes he reported having sleep difficulties for 10 to 15 years.  He reported he was told he snored and infrequently stopped breathing while sleeping, but did not notice any gasping or choking.  Poor sleep hygiene exacerbated by joint pain was assessed.  The physician noted obstructive sleep apnea (OSA) was a possibility.  It does not appear a recommended sleep study was performed.  A May 2002 follow-up note notes depression was a possible element of his disordered sleeping.   VA treatment records show he continued to complain of sleep difficulties.  An August 2007 VA treatment record notes he complained of sleep difficulties due to knee pain.  An April 2009 VA treatment record notes shows decreased sleep was a symptom associated with diagnosed depression.   A May 2010 VA treatment record notes he continued to not sleep well due to musculoskeletal pain.  A September 2011 VA treatment record notes he continued to practice poor sleep hygiene.  

VA treatment records show sleep apnea was diagnosed after the Veteran underwent a sleep study in August 2013.  He was noted to have gained 25 pounds since 1980.

In a November 2013 statement, the Veteran's former spouse reported he snored when they were married (between 1978 and 1989).

In a November 2013 statement, the Veteran reported he has had sleep apnea since service.  

In a statement received in January 2014, the Veteran's treating physician noted he had known the Veteran for at least 25 years.  He reported he believed he had undiagnosed sleep apnea for at least 10 to 15 years and that his "sleep apnea is connected to hypertension."  He further noted he believed the Veteran's sleep apnea had contributed to his hypertension for years.  In an attached statement, the Veteran reported he had discussed his sleep apnea with another doctor and that she suggested it was caused by his hypertension and depression.

On January 2014 VA examination, OSA was diagnosed.  The examiner reviewed the claims file and opined "it is far less likely than not that the Veteran's sleep apnea is proximately due to or the result of his hypertension."  He explained that he knew of no scientific evidence that indicates hypertension causes or results in sleep apnea.  He noted the Veteran's treating physician believed they were connected but then went on to note that he believed the sleep apnea was contributing to the hypertension and agreed that scientific information indicates sleep apnea can contribute to hypertension.  

In a letter received in May 2015, a physician noted that "studies have shown that individuals suffering from sleep apnea are at significantly increase[d] risk for developing hypertension and diabetes and vice versa."

In a statement received in June 2015, a private treating nurse noted that medical articles show that people with sleep apnea have an increased incidence of hypertension and that sleep apnea is a risk factor for developing secondary hypertension.

At the November 2015 Board hearing, the Veteran reported he snored a lot in service and that a treating physician told him it was possible he had sleep apnea in service.

On March 2016 VA examination, sleep apnea was diagnosed.  The examiner opined the sleep apnea was less likely than not incurred in or caused by military service or proximately due to or the result of the service-connected hypertension.  The examiner explained that while the Veteran reported sleep difficulties in service and his former spouse reported he snored while in service, such reports are vague and not conclusively diagnostic of sleep apnea.  In addition, his STRS and service separation examination are silent for sleep apnea.  The examiner noted sleep apnea was mentioned as only a possible diagnosis in 2001 for a 10 to 15 year constellation of sleep problems, including poor sleep hygiene.  The examiner also noted there is a lack of evidence in medical literature that hypertension is a risk factor for sleep apnea.  The examiner opined that the Veteran's obesity is undoubtedly the most likely factor contributing to and/or accounting for his sleep apnea.  

In an April 2016 statement, the Veteran reported he sought treatment for sleep difficulties from a private treatment provider between 1980 and 1989 (but indicated that records of such treatment are not available.

In July 2016, the Veteran submitted a medical article, Inflammatory Aspects of Sleep Apnea and Their Cardiovascular Consequences, that suggests sleep apnea is a risk factor for hypertension and other cardiovascular disabilities.  He submitted a second article, Sleep-Disordered Breathing and CPAP Overview of Sleep-Disordered Breathing, that notes risk factors for sleep apnea include obesity, increased neck circumference, craniofacial abnormalities, hypothyroidism, and acromegaly.  Snoring is noted to be a symptom of sleep apnea.  
In a July 2016 statement, a treating private physician noted the Veteran's symptoms of sleep apnea began in the late 1980s and that sleep apnea was diagnosed in 2006. 




Legal Criteria

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To substantiate a claim of service connection, there must be evidence of: a present disability (for which service connection is sought); incurrence or aggravation of a disease or injury in service; and a causal relationship between the claimed disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Secondary service connection may be established for a disability that is proximately due to, or the result of, or aggravated by a service connected disease or injury.  Establishing secondary service connection requires evidence of: (1) A current disability (for which secondary service connection is sought); (2) an already service connected disability; and (3) that the current disability was either (a) caused or (b) aggravated by the service connected disability.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995).

The determination as to whether these requirements are met is based on analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).
Analysis

It is not in dispute that the Veteran now has sleep apnea.  What he must still show to establish service connection for the sleep apnea is that such disability is etiologically related to his service or to his service-connected hypertension.   

The record includes both medical evidence that tends to support the Veteran's claim and medical evidence that is against his claim.  The credibility and weight to be attached to medical opinions is within the providence of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).

Private providers have suggested the Veteran's sleep apnea is related directly to service or alternatively secondary to the service-connected hypertension.  In a January 2014 letter, his treating physician opined that the Veteran had sleep apnea that had gone undiagnosed for 10 to 15 years and that his "sleep apnea is connected to his hypertension."  In the July 2016 statement, the same physician noted the Veteran's symptoms of sleep apnea began in the late 1980s.   In the May 2015 letter, another physician noted that "studies have shown that individuals suffering from sleep apnea are at significantly increase[d] risk for developing hypertension and diabetes and vice versa."  However, these opinions are not supported by adequate rationale or rely on an inaccurate factual premise.  While the private physician seemed to opine the sleep apnea was manifested in service, in the January 2014 and July 2016 statements, he indicated that symptoms of sleep apnea were manifested in the late 1980s at the earliest, or years after his separation from active duty service.  Regardless, the Board finds the Veteran's reports of experiencing sleep difficulties since service not credible because they are self-serving and contradicted by contemporaneous clinical recordings (See Pond v. West, 12 Vet. App. 341 (1999)); in January 1983 and March 1988 reports of medical history (which by virtue of being more contemporaneous merit greater probative value) he reported he had not experienced sleep difficulties .  In addition, statements submitted by other providers and medical articles submitted by the Veteran himself suggest that sleep apnea leads to hypertension and invoke the inverse of what is needed to substantiate a claim of secondary service connection for sleep apnea as they suggest sleep apnea causes hypertension, and not vice versa.  The private physician's May 2015 suggestion that studies show that individuals with hypertension are at risk for developing sleep apnea was not accompanied by citation to medical literature supporting that suggestion.  The March 2016 VA examiner indicated that there is no support in medical literature for the suggested relationship.  Accordingly, the medical opinions submitted in support of the Veteran's claim do not endorse  the causality necessary to substantiate the Veteran's claim (as to a secondary service connection theory of entitlement), or are based on less than complete factual premises, or cite to etiologies which are not supported in medical literature; therefore, they cannot be accorded any substantial probative value.

The January 2014 and March 2016 VA examiners, on the other hand, expressed familiarity with the entire record, and opined (with clear explanation of rationale) that the Veteran's sleep apnea did not manifested in service and is not shown otherwise to be etiologically related to service and was not caused or aggravated by his service-connected hypertension.  The January 2014 examiner opined "it is far less likely than not that the Veteran's sleep apnea is proximately due to or the result of his hypertension" and explained that scientific information indicates sleep apnea can contribute to hypertension, not vice versa.  The examiner's rationale is supported by the medical articles submitted by the Veteran (himself) that do not suggest hypertension is a risk factor for development of sleep apnea.  The March 2016 VA examiner opined the sleep apnea was less likely than not incurred in or caused by military service or proximately due to or the result of the service-connected hypertension.  The examiner explained that even though the Veteran and his former spouse reported he had sleep difficulties and snored in service, such reported symptoms are not conclusively diagnostic of sleep apnea.  His service treatment records are silent for sleep apnea, and sleep apnea was only a possible diagnosis (as late as in) in 2001 for sleep difficulties that were then noted to have been present 10 to 15 years (beginning about 5-6 years after service, at the earliest).  The examiner opined the most likely risk factor contributing to and/or accounting for the sleep apnea was the Veteran's obesity.  Notably, an August 2013 VA treatment record notes he gained 25 pounds between the year he was separated from active duty service and when sleep apnea was diagnosed.  As these opinions reflect familiarity with the record, and include rationale with citation to supporting factual data and scientific studies, the Board finds that they are highly probative evidence in the matter.  Comparing the private providers' opinions with those by the January 2014 and March 2016 VA examiners, the Board finds the VA examiners' opinion merit substantially more probative value than those by the private physicians.  

VA treatment records show sleep difficulties are symptoms that treatment providers have associated with depression and musculoskeletal disabilities.  While major depression and multiple musculoskeletal disabilities are service-connected, sleep difficulties (as opposed to OSA) are of themselves only symptoms (and not the OSA disability for which service connection is sought); there is no competent evidence in the record that suggests the Veteran's sleep apnea is secondary to those service connected disabilities.  

The Board has considered the Veteran's general assertions that his sleep apnea is related to service or is secondary to his service-connected hypertension.  Without evidence of onset in service and continuity of symptoms thereafter, because he is a layperson, he is not competent to opine regarding the etiology of his sleep apnea, to include whether or not it was caused or aggravated by hypertension; that is a medical question, which requires medical expertise.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (2007).  Accordingly, the preponderance of the evidence is against the claim of service connection for sleep apnea, to include as secondary to the service-connected hypertension; the appeal in this matter must be denied.


ORDER

Service connection for sleep apnea is denied.





REMAND

The Board finds that further development of the record remains necessary for proper adjudication of the claims of service connection for left and right knee disabilities.  

The January 2016 Board remand ordered the AOJ to arrange for the AOJ to obtain medical advisory opinions regarding the etiology of the Veteran's claimed left and right knee disabilities.  On March 2016 VA knee examination, left knee arthritis and meniscal tear and right knee status post arthroplasty were diagnosed.  The examiner opined it is less likely than not that such disabilities were either caused by or aggravated by the service-connected low back disability or claimed bilateral foot disability.  The examiner explained he knew of no medical evidence to suggest that spondylolisthesis produces severe degenerative joint disease of both knees or a tear of the meniscus of the knee.  He also explained that the claimed foot disabilities were asymptomatic on November 2013 VA examination.  The March 2016 rating decision granted service connection for pes cavus with chronic pain of the right foot and plantar fasciitis with chronic left foot based, in part, on the results of a March 2016 VA foot examination.  Accordingly, the record suggests the service-connected foot disabilities are not asymptomatic; another opinion that considers the more complete factual background is necessary.

The case is REMANDED for the following:

1. The AOJ should secure for the record updated clinical records of all VA evaluations and treatment the Veteran has received for his left and right knee disabilities.  If any such records are unavailable, the reason must be explained for the record, and the Veteran should be so advised.

2. The AOJ should thereafter arrange for the Veteran to be examined by an orthopedist to determine the nature and likely etiology of his left and right knee disabilities.  The examiner should obtain a history from the Veteran, review his entire VA record (to specifically include this remand, his STRs, and his postservice treatment records), and provide opinions that respond to the following:

(a) Please identify (by diagnosis) each knee disability found, to include status post right total knee replacement secondary to DJD and left knee DJD, status post arthroscopic repair of torn medial meniscus.  

(b) What is the most likely etiology for each knee disability diagnosed?  Specifically, is it at least as likely as not (a 50% or better probability) that such disability was either caused or aggravated by (the concept of aggravation must be specifically addressed) the Veteran's service-connected low back disability and/or bilateral foot disability?  If a knee disability is found to not have been caused, but to have been aggravated by the service-connected low back disability and/or bilateral foot disability, please identify the degree of impairment that is due to such aggravation.

The examiner must explain the rationale for all opinions, with citation to supporting clinical data, as indicated and comment on the opinions already in the record, including the February 2010 VA examiner's knee opinion, the November 2013 VA examiner's foot opinion, the May 2015 private physician's opinion, and March 2016 VA foot and knee examination reports (expressing agreement or disagreement with each, and explaining the rationale for the agreement/disagreement).  

3. The AOJ should then review the entire record and readjudicate the claims of service connection for left and right knee disabilities.  If either remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


